Exhibit 10.18(a)

FIRST AMENDMENT TO

LICENSE AGREEMENT

This First Amendment to License Agreement (the “First Amendment”) is made and
entered into by and between Rodan & Fields, LLC (“Licensee”) and Helix BioMedix,
Inc. (“Licensor”) and amends that certain License Agreement dated as of
August 27, 2008 (the “Agreement”). Capitalized terms included in this First
Amendment and not otherwise defined herein have the meanings given to them in
the Agreement.

 

1. Amendment.

The definition in Section 1.6 of the Agreement is hereby deleted and replaced in
its entirety by the following:

1.6 “Products” means final, marketable cosmetic or over-the-counter personal
skin care formulations developed by Licensee hereunder; provided, however, that
“Products” shall not include Licensee’s ANTI-AGE Eye Cloths product, and no
royalty shall be payable to Licensor hereunder for Licensee’s sales of such
product during the term of the Agreement.

 

2. Force and Effect.

The remainder of the Agreement is not amended hereby and shall remain in full
force and effect. The parties hereby ratify and confirm the terms and conditions
of the Agreement, as amended by this First Amendment.

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the date first set forth above.

 

LICENSEE:     LICENSOR: RODAN & FIELDS, LLC     HELIX BIOMEDIX, INC. By:   /s/
Lori Bush     By:   /s/ Robin L. Carmichael Name:   Lori Bush     Name:   Robin
L. Carmichael Title:   President and General Manager     Title:   Vice
President, Marketing and Business Development Date:   February 23, 2009    
Date:   February 25, 2009